Title: Enclosure: From David Hopkins, 31 August 1801
From: Hopkins, David
To: 


Sir,
Chester Court House. S,C. 31st. August. 1801—
I have been here ever since last February confin’d within the bounds of this prison on a Ca, Sa. under the Authority of the United States for making default in the Revenue law respecting Stills &Ca. (as is said) the propriety of which I doubt—I have ever since been trying by myself and friends to find some proper method of getting released without paying the money, but all unfortunately seems to appear ineffectual and here I remain still in a very disagreeable situation—every effort that I tho’t necessary to bring the matter to a right understanding has been laid before the Secretary, but all to no purpose—Mr. Gallitan I think has paid every attention in his power to my situation, but don’t appear to possess the means required. He has very politely promised to transmit the documents to you, which I humbly trust will meet your attention, & serious consideration, and let me know your determination thereon.—A similar circumstance transpired in this district some time passed—A Mr. Gaston was cited to attend the Federal Court in Charleston as a defaulter in this Law, Gaston fortunately attended and there proved to the Satisfaction of the Court that Mr. Davie who was the prosecutor of both me and Gaston, during the time he was Collector never kept an Office in the district, on which grounds he was acquitted—If I am not wrong informed these are facts now remaining of Record—I also see a clause in the first Act passed on this Subject making provisions that where a man Occupies only one Still for his own use under the Capacity of 50 Gallons shall not be liable to the penalties, or words tantamount—but whether this clause has been repealed or not, I am not able to say—My Still never was gaged till of late, that is, after Mr. Davie resigned, and that at 35 Gallons & only occupied for my own family use. For any further particular facts I refer you to the documents which I expect will be transmitted to you by Mr. Gallitan—I am now an old man, near 70 years of age. I bore an oppressive part in our Revolution—My own exertions were never wanting in that business—My property harrased, and also partly lost the use of one of my Arms by a Wound in the field of Action; I have always been willing to Submit to just Laws when rightly administred; I have now a large family to command my attention & should also be better employed looking forward after things unseen than to be here tortur’d in this manner. it appears as tho’ it might be a happy change, if the Wise disposer of events would remove me off this transitory stage, if nothing else can be done for me
If Sir you can think it will comport with your elivated station in life to condescend to take my case into consideration & if you can do any thing for me by remitting the fine &c. I should be very glad—If you may think a Petition in my behalf would be requisite, I can have one forwarded under the Signature of some hundreds of influential and respectable characters in this country. I hope to receive an Answer by the earliest conveyances as my situation demands it. Your attention to this business will confer a real Obligation on Sir One of Your constituents And Most Obedient Servant
Dd. Hopkins
